Order entered November 30, 2015




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-15-01225-CV

                                  JANOS FARKAS, Appellant

                                               V.

   AURORA LOAN SERVICES, LLC, AURORA BANK FSB. FEDERAL NATIONAL
            BANK ASSOCIATION, JINNI GONZALEZ, Appellees

                        On Appeal from the 134th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC-11-02053

                                           ORDER
           As appellant has provided verification of payment for the clerk’s record, we ORDER

Dallas County District Clerk Felicia Pitre to file the clerk’s record no later than December 7,

2015.

           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Pitre and all

parties.



                                                      /s/   CRAIG STODDART
                                                            JUSTICE